Citation Nr: 1516122	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  13-22 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure during military service.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from March 1969 to May 1982 and from March 1984 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for diabetes.

The Veteran testified at a Board hearing in May 2014; a transcript of that hearing is associated with the claims file.

The agency of original jurisdiction (AOJ) also certified to the Board the issue of increased evaluation for the Veteran's asthma.  While that issue was included in the Veteran's January 2013 notice of disagreement and in the July 2013 statement of the case, the Veteran indicated on his August 2013 substantive appeal, VA Form 9, that he did not wish to pursue appeal of that issue further; he additionally indicated during his May 2014 hearing that he did not intend to pursue appeal of that issue.  Thus, despite the certification of that issue to the Board, the Board finds that it does not have jurisdiction over that issue.  


REMAND

The Veteran has averred on appeal that he was exposed to Agent Orange, or other tactical herbicides, as a result of his service aboard the U.S.S. Knox on Thanksgiving Day in 1971, when that vessel anchored in Da Nang Harbor, and according to the Veteran, moored with a pier to take on supplies and serve Thanksgiving dinner to the ground support troops from the Republic of Vietnam.  The Veteran however was extremely candid in his statements that, despite tying up to the pier in Da Nang, he did not leave the ship to go to the landmass of the Republic of Vietnam.  

The Joint Services Records Research Center (JSRRC) confirmed that the U.S.S. Knox was anchored in Da Nang Harbor on November 25, 1971 (which the Board notes was, in fact, Thanksgiving day that year), though there was no evidence of personnel going ashore or small boat activity.  The Board also notes that the U.S.S. Knox is not currently on the list of recognized ships or vessels that have been exposed to herbicides.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (updated November 2014).

Regardless of the Veteran's credible statements that the U.S.S. Knox actually moored to the pier in Da Nang, he has explicitly stated that he did not disembark to the landmass of the Republic of Vietnam.  Nevertheless, the Veteran had a very long career in the United States Navy, particularly during the Vietnam era, and may have been exposed to herbicides as a result of some other service at a different time than the one asserted.  Also, a review of the claims file reveals that the Veteran's service personnel records have not been obtained at this time.  

Accordingly, the Board finds that a remand is necessary in order to ask the Veteran to provide a listing of vessels and dates of service, as well as any other potential dates of exposure to herbicides during his Vietnam era service, and to obtain his service personnel records and to cross-reference any other Vietnam era naval service with the "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents" list and JSRRC as appropriate.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran for a complete listing of the naval vessels that he served on and the dates of service on that vessel, to the best of his ability, during the Vietnam era, as well as a listing of any other potential dates/service which could have resulted in his exposure to herbicides.

2.  Attempt to obtain through official sources any of the Veteran's personnel records that are not currently associated with the claims file.  If any further records cannot be obtained and further attempts would be futile, such should be noted in the claims file with a memorandum of unavailability, and the Veteran should be notified thereof.

3.  After obtaining the above documents, the AOJ should cross-reference any noted ships that the Veteran served on during the Vietnam era with the "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents" list.  The AOJ should additionally consult with JSRRC, or other official sources, for further corroboration or confirmation, as appropriate.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for diabetes mellitus.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

